        Case 9:18-cv-00148-DLC Document 68 Filed 04/28/21 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BRENDAN E. ADAMS, an individual,                      CV 18–148–M–DLC

       Plaintiff and Counter Defendant,

 vs.                                                          ORDER

 HOWARD C. ROBERTS,
 an individual,

       Defendant and Counter Claimant.


       Before the Court is Plaintiff Brendan E. Adams’ Motion to Strike

Defendant’s Witnesses. (Doc. 66.) Adams asks the Court to prevent four

witnesses from providing testimony at next week’s trial based on Defendant

Howard C. Roberts’ failure to timely disclose them. (Docs. 66, 67.) The Court

will grant the motion.

       Without awaiting a request, a party must provide to the other party “the

name . . . of each individual likely to have discoverable information—along with

the subjects of that information—that the disclosing party may use to support its

claims or defenses[.]” Fed. R. Civ. P. 26(a)(1)(A)(i). A party must “timely”

supplement this initial disclosure “if the party learns that in some material respect

the response is incomplete . . . and if the additional . . . information has not

otherwise been made known to the other parties during the discovery process[.]”

                                          -1-
        Case 9:18-cv-00148-DLC Document 68 Filed 04/28/21 Page 2 of 6



Id. at 26(e)(1)(A). And, “unless the court orders otherwise, these disclosures must

be made at least 30 days before trial.” Id. at 26(a)(3)(B).

      As both parties are well aware at this point, Federal Rule of Civil Procedure

37(c)(1) “put[s] teeth into the mandatory disclosure requirements of Rule 26(a) and

(e).” Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 861 (9th Cir.

2014) (internal quotation marks and ellipses omitted). That is, “[a] party that does

not timely identify a witness under Rule 26 may not use that witness to supply

evidence at trial ‘unless the failure was substantially justified or harmless.’” Id.

(quoting Fed. R. Civ. P. 37(c)(1)). Indeed, pursuant to Rule 37(c)(1), Roberts

successfully moved for the exclusion of Adams’ medical witnesses based on

Adams’ failure to submit expert reports as required by Rule 26. (See generally

Doc. 22.)

      In this instance, however, it is Roberts who failed to comply with his Rule

26 obligations. With ten days left before a trial that has been continued three

times, Roberts filed a notice of additional witnesses that he may call. (Doc. 65.)

Specifically, Roberts indicates that he may call four heretofore undisclosed

witnesses: (1) Undersheriff Ben Woods; (2) Colt Lackey; (3) Dennis Bolitho; and

(4) Valerie Bolitho. (Doc. 65-2.) Absent from Roberts’ notice is any explanation

as to how his last-minute disclosure is substantially justified or harmless. See Fed.

R. Civ. P. 37(c)(1). In view of Roberts’ previous ability to navigate the interplay

                                         -2-
           Case 9:18-cv-00148-DLC Document 68 Filed 04/28/21 Page 3 of 6



between Rule 26 and Rule 37 to his benefit (see Docs. 18, 19, 21), his failure to

acknowledge either factor in his notice of supplemental witnesses is particularly

glaring.

      The Court understands, of course, the reason behind Roberts’ late disclosure.

In denying Roberts’ recent motion for sanctions, the Court also addressed several

evidentiary issues that arose at the hearing on the motion. (Doc. 57.) In particular,

the Court indicated that it would allow Roberts “marginal latitude” to elicit

evidence about two prior incidents that bear peculiar similarities to the altercation

at the center of this case. (Id. at 10–12.) However, the Court warned that any

witnesses called for this purpose must have personal knowledge of the incident or

incidents to which they testified. (Id. at 12.) To that end, the Court noted that the

other parties to the prior incidents—the Lackeys and the Bolithos—were absent

from Roberts’ “will” or “may” call witness lists. (Id. at 12 n.4; Doc. 27 at 17–18.)

      It appears, then, that Roberts’ undisputedly last-minute disclosure is

“substantially justified” by his desire to proffer admissible evidence about the

Lackey and Bolitho incidents. See Fed. R. Civ. P. 37(c)(1). The Court disagrees.

Again, the Court strictly cabined any inquiry into the Lackey and Bolitho incidents

to “establishing the points of ‘peculiar’ similarity between these two incidents and

the event at issue [in this case].” (Doc. 57 at 12.) Specifically, the only relevance

the Lackey and Bolitho incidents bear to the instant case is to demonstrate a

                                         -3-
         Case 9:18-cv-00148-DLC Document 68 Filed 04/28/21 Page 4 of 6



“‘peculiar’ pattern wherein Adams finds himself resolving disputes over property

lines and land access through aggressive confrontations with neighbors.” (Id. at

11.) Inquiry about the historical background of Adams’ relationships with the

Lackeys and Bolithos, the Court said, would be denied. (Id. at 12.)

      At the sanctions hearing, the Court heard Adams testify about both the

Lackey and Bolitho incidents. And, the Court is convinced that Roberts can elicit

sufficient evidence about both events—within the confines of the marginal latitude

granted—from Adams himself. That is, just as he did at the hearing, Adams can

testify to the fact of the altercations, the subject of the altercations (property lines

and/or land access), and the nature of the altercations. Those are the points of

peculiar similarity between those incidents and the altercation at issue in this case;

anything further simply detours into a largely irrelevant, unfairly prejudicial, and

confusing sideshow. That the Court will allow significantly limited testimony

about the Lackey and Bolitho incidents—evidence which can be elicited from the

plaintiff—fails to amount to a “substantial justification” for Roberts’ eleventh-hour

disclosure. See Fed. R. Civ. P. 37(c)(1).

      Additionally, Roberts cannot genuinely argue that his late disclosure is

harmless. If the Court allows these four new witnesses to testify at trial, Adams

will have to depose them— “or at least consider which witnesses were worth

deposing—and to prepare to question them at trial.” See Ollier, 768 F.3d at 863.

                                           -4-
         Case 9:18-cv-00148-DLC Document 68 Filed 04/28/21 Page 5 of 6



Reopening discovery in this already protracted case would burden Adams and

disrupt the Court’s and the parties’ schedules. Id. “The last thing a party or its

counsel want in a hotly contested lawsuit is to make last-minute preparations and

decisions on the run.” Id.

       In sum, because Roberts’ failure to comply with the disclosure requirements

of Rule 26(a) and (e) is neither substantially justified nor harmless, the Court will

grant Adams’ motion to exclude the four new witnesses Roberts names on his

“may” call list. (See Doc. 65-2.) Obviously, should Adams testify untruthfully to

the Lackey and Bolitho incidents, Roberts’ disclosure obligations do not extend to

witnesses used “solely for impeachment.” Fed. R. Civ. P. 26(a)(1)(A)(i). Again,

however, the Court cautions Roberts that inquiry into either incident—even for

impeachment—is strictly limited to those points of peculiar similarity to the

altercation at issue in this case.

       Accordingly, IT IS ORDERED that the motion (Doc. 66) is GRANTED.

Roberts is precluded from calling the following four untimely disclosed witnesses

at trial: (1) Undersheriff Ben Woods; (2) Colt Lackey; (3) Dennis Bolitho; and (4)

Valerie Bolitho. (See Doc. 65-2.)




                                         -5-
 Case 9:18-cv-00148-DLC Document 68 Filed 04/28/21 Page 6 of 6



DATED this 28th day of April, 2021.




                               -6-
